Citation Nr: 1027021	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran, who died in September 2006, served on active duty 
from November 1967 to June 1990.  The appellant is his widow, who 
seeks entitlement to dependency and indemnity compensation, as a 
result of the Veteran's death.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the RO.  

In March 2010, during the course of the appeal, the Veteran had a 
video conference with the Veterans Law Judge whose signature 
appears at the end of this decision.  


FINDINGS OF FACT

1.  The Veteran died in September 2006 due to an esophagectomy as 
a consequence of ventilator associated pneumonia, due to acute 
respiratory distress syndrome, as a consequence of multiple organ 
failure.

2.  At the time of his death, the Veteran had a combined 80 
percent schedular rating, effective July 16, 1999 for the 
following service-connected disabilities:  arthritis of the 
thoracolumbar spine, evaluated as 40 percent disabling; 
adjustment disorder with chronic depression, evaluated as 30 
percent disabling; arthritis of the right ankle, evaluated as 10 
percent disabling; arthritis of the left knee, evaluated as 
10 percent disabling; arthritis of the right knee, evaluated as 
10 percent disabling; hallux valgus of the left foot and 
bilateral calluses, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; hypertension, evaluated as 
10 percent disabling; a hiatal hernia, evaluated as 10 percent 
disabling; gout, evaluated as noncompensable; the residuals of a 
right acromioclavicular separation, evaluated as noncompensable; 
and lipomas of the arms, seborrheic keratoses of the thorax, 
lymphomas a of the thighs, and lentigo, evaluated as 
noncompensable.  

4.  The fatal esophagectomy due to ventilator associated 
pneumonia, as a consequence of acute respiratory distress 
syndrome, as a consequence of multiple organ failure, was first 
manifested many years after service, and there are no findings 
that any of those disorders are related to service.  

5.  The fatal esophagectomy due to ventilator associated 
pneumonia, as a consequence of acute respiratory distress 
syndrome, as a consequence of multiple organ failure, has not 
been shown to be the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the VA health care providers, nor has it been shown 
to be the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation have not been met. 38 U.S.C.A. §§ 1310, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.312 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to assist 
the appellant in the development of her claim of entitlement to 
dependency and indemnity compensation.  38 U.S.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board finds 
that VA has met that duty.

In October 2006, VA received the appellant's claim, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the appellant of the information and 
evidence necessary to substantiate and complete her claim, 
including the evidence to be provided by her, and notice of the 
evidence VA would attempt to obtain.  VA informed her of the 
criteria for dependency and indemnity compensation, as well as 
the criteria for her claim that the Veteran's death was due to 
improper VA treatment during his final hospitalization from 
August to September 2006.  38 U.S.C.A. § 1151.  VA also set forth 
the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should service 
connection be granted. 

During the pendency of the appeal, the United States Court of 
Veterans Appeals (Court) set forth certain additional 
requirements with respect to claims for Dependency Indemnity and 
Compensation benefits based on service connection for the cause 
of death.  Those requirements consisted of the following: (1) a 
statement of the conditions, if any, for which a Veteran was 
service-connected at the time of his death; (2) an explanation of 
the evidence and information required to substantiate a cause of 
death claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information required 
to substantiate a cause of death claim based on a condition not 
yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In addition, the Court found in Hupp that the content of the duty 
to assist notice letter will depend upon the information provided 
in the claimant's application. While VA is not required to assess 
the weight, sufficiency, credibility, or probative value of any 
assertion made in the claimant's application for benefits, the 
Court held in Hupp that the notice letter should be "tailored" 
and must respond to the particulars of the application submitted.  
38 U.S.C.A. § 5103(a).  

In statements, dated in November 2006 and March 2010 and during 
her testimony at her video conference, the appellant demonstrated 
familiarity with the criteria for entitlement to dependency and 
indemnity and the evidence necessary to support her claim.  This 
specifically included the evidence necessary to support her 
contentions with respect to compensation claims under 38 U.S.C.A. 
§ 1151.  Indeed, throughout the appeal, the appellant has 
actively participated in the processing of her claim.    See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated . . 
.  that any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).

Following the notice to the appellant, VA fulfilled its duty to 
assist her in obtaining identified and available evidence 
necessary to substantiate her claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the appellant adequately identifies to VA 
and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  
However, the duty to assist is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  It is the appellant's 
responsibility to present and support her claim.  38 U.S.C.A. 
§ 5103.  
In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; extensive records from 
military medical facilities and VA, reflecting his treatment and 
examinations from the time of his retirement from service until 
the date of his death; and his records from the Social Security 
Administration.  In October 2009, a VA physician reviewed the 
Veteran's claims file to determine the etiology of his fatal 
disabilities, and to assess the care rendered by VA during the 
Veteran's final hospitalization from August to September 2006.  
The VA physician reviewed the Veteran's medical history, 
including his service treatment records, documented his current 
medical conditions, reviewed pertinent medical research, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA review was adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Finally, the appellant had her March 2010 video conference with 
the undersigned Veterans Law Judge.  A transcript of that 
conference has been associated with the claims folder.  

In developing the record, VA has made extensive efforts to obtain 
all copies of the Veteran's claimed medical treatment, both 
before and after his esophagectomy.  In this regard, following 
the appellant's March 2010 video conference, the undersigned 
Veterans Law Judge left the record open for a period of sixty 
days so that the appellant could submit additional evidence, 
including a statement from a physician to whom she had submitted 
the Veteran's records for review.  Unfortunately, she did not 
submit that statement.  Under such circumstances, further 
development would unnecessarily impose additional burdens upon VA 
with no reasonable possibility of any benefit flowing to the 
appellant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, such development is not warranted.

In sum, the appellant has been afforded a meaningful opportunity 
to participate in the development of her appeal.  She has not 
identified any outstanding evidence which could support her 
claim; and there is no evidence of any VA error in notifying or 
assisting her that could result in prejudice to her or that could 
otherwise affect the essential fairness of the adjudication.  
Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Dependency and indemnity compensation may be awarded to a 
Veteran's surviving spouse for if the Veteran's death resulted 
from a service-connected or compensable disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  In order to establish service 
connection for the cause of a Veteran's death, the evidence must 
show that a disability incurred in or aggravated by service was 
either the principal cause of death or a contributory cause of 
death.  Therefore, service connection for the cause of a 
Veteran's death may be demonstrated by showing that the Veteran's 
death was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312 (2008).  

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, there must be competent evidence of the fatal 
disability; competent evidence of a disease or injury in service; 
and competent evidence of a nexus between the in-service injury 
or disease and the fatal disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as malignant tumors, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran's death certificate shows that he died in September 
2006 as a result of an esophagectomy due to ventilator associated 
pneumonia, as a consequence of acute respiratory distress 
syndrome, due to multiple organ failure.  Thus, in order for the 
appellant to prevail, the evidence must establish that such 
disabilities were related to the Veteran's military service.

At the time of his death, the Veteran had a combined 80 percent 
schedular rating, effective July 16, 1999 for the following 
service-connected disabilities:  arthritis of the thoracolumbar 
spine, evaluated as 40 percent disabling; adjustment disorder 
with chronic depression, evaluated as 30 percent disabling; 
arthritis of the right ankle, evaluated as 10 percent disabling; 
arthritis of the left knee, evaluated as 10 percent disabling; 
arthritis of the right knee, evaluated as 10 percent disabling; 
hallux valgus of the left foot and bilateral calluses, evaluated 
as 10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; hypertension, evaluated as 10 percent disabling; a 
hiatal hernia, evaluated as 10 percent disabling; gout, evaluated 
as noncompensable; the residuals of a right acromioclavicular 
separation, evaluated as noncompensable; and lipomas of the arms, 
seborrheic keratoses of the thorax, lymphomas a of the thighs, 
and lentigo, evaluated as noncompensable.  

The Veteran's service medical records are negative for any 
complaints or clinical findings of any of the fatal disorders.  
They do show that he suffered many sore throats, generally 
associated with upper respiratory infections.  They also show 
treatment in September 1979 and from April to August 1987 for 
esophageal dysmotility, diagnosed as a hiatal hernia.  Although 
service connection for a hiatal hernia was subsequently 
established, there is no competent evidence of record showing 
that it had any relationship to the Veteran's development of 
esophageal cancer.  Indeed, esophageal cancer was not manifested 
until March 2006, when the Veteran reported difficulty swallowing 
food.  That was many years after service, and the record to that 
time did not contain any evidence of relationship to service.  
Nevertheless, in October 2009, a VA physician reviewed the 
Veteran's claims file to determine, in part, the etiology of the 
Veteran's esophageal cancer.  Following the review, the VA 
physician stated that despite the findings in service, workups, 
including imaging studies did not show any evidence of cancer or 
possible cancer.  Therefore, he concluded that it was less likely 
than not that the Veteran's esophageal cancer was present while 
the Veteran was in service.  

Once the presence of esophageal cancer was established, it was 
determined that the best course of therapy was radiation and 
chemotherapy, followed by an esophagectomy.  The surgery was 
performed at a VA medical center (MC) in August 2006, and the 
ventilator pneumonia, acute respiratory distress syndrome, and 
multiple organ failure were complications of that surgery.  
Absent any competent evidence of record linking the Veteran's 
cancer or the esophagectomy or its complications to service or to 
his first year after service or to his service-connected hiatal 
hernia, service connection for the cause of the Veteran's death 
is not warranted on a direct or presumptive basis.  

Although service connection for the cause of the Veteran's death 
is not warranted, dependency and indemnity compensation may still 
be awarded if, at the time of the Veteran's death, he was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated totally disabling.  
In such cases, the total rating must have been in effect for at 
least ten years preceding the Veteran's death; or the disability 
must have been rated totally disabling by VA continuously since 
the Veteran's release from active duty and for at least 5 years 
immediately preceding death; or the Veteran must have been a 
former prisoner of war and met certain other criteria.  38 
U.S.C.A. § 1318(b) (West 2002 and Supp. 2008); 38 C.F.R. § 3.22 
(2008).  

At the time of his death, the Veteran was in receipt of a total 
rating due to unemployability caused by his service-connected 
disability.  However, that rating, did not become effective until 
August 30, 2001, more than five years after the Veteran's 
discharge from service and less than ten years prior to his 
death.  Moreover, there is no evidence of record that he was ever 
a prisoner of war.  As such, the Veteran's death does not meet 
any of the criteria for dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.  The law is dispositive of the 
issue; and therefore, that portion of the claim must also be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The primary thrust of the appellant's contentions is that the 
Veteran's death was the result of complications of an improperly 
performed esophagectomy at a VA Medical Center (VAMC).  
Therefore, she contends that pursuant to 38 U.S.C.A. § 1151, she 
is entitled to VA compensation as if the Veteran's esophagectomy 
and its complications had been service-connected.  
VA compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional disability 
were service- connected.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability or death was not the result of the Veteran's willful 
misconduct and (1) the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by VA and the proximate cause 
of the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Generally, all patient care furnished by VA shall be carried out 
only with the full and informed consent of the patient or, in 
appropriate cases, a representative thereof. In order to give 
informed consent, the patient must have decision- making capacity 
and be able to communicate decisions concerning health care.  38 
C.F.R. § 17.32(b).  The informed consent process must be 
appropriately documented in the medical record.  38 C.F.R. § 
17.32(d).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  38 C.F.R. § 3.361(d)(1).

During her March 2010 video conference, the appellant testified 
that the Veteran should not have had the surgery because he had 
been so debilitated by his service-connected disabilities that he 
could not have survived the surgery.  She stated that the 
esophageal cancer, itself, was not so debilitating at the time 
and suggested that the Veteran was hesitant to have the surgery.  
She further suggested that he would not have done so had he 
realized how complex it was.  Therefore, she concluded that the 
performance of the surgery under such circumstances represented 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment or an event not reasonably 
foreseeable.  Accordingly, she maintained that she was entitled 
to dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151.  

In evaluating the appellant's testimony, the Board finds that she 
is credible and that she is competent to testify to events and 
circumstances capable of lay observation, such as the Veteran's 
manifestations before and after his surgery, when she noticed the 
onset of those manifestations, what transpired during meetings 
she and the Veteran had with his health care providers, and the 
information told to her by the Veteran's physicians.  However, as 
a lay person, she is not qualified to render opinions which 
require medical expertise, such as the diagnosis of the Veteran's 
symptoms or the cause of a particular disability or the cause of 
the Veteran's death.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  To that extent, she 
requires competent evidence to support her contentions.  
38 C.F.R. § 3.159. 

After carefully considering the appellant's claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

In reviewing the record, the Board finds that the esophagectomy 
was performed and its complications were incurred at a VAMC and 
that the surgery did, in fact, cause additional disability that 
resulted in the Veteran's death.  As noted above, however, merely 
showing that a veteran received care or treatment and that the 
Veteran has an additional disability does not establish cause.  
The question is whether that care or treatment was performed in a 
careless or negligent manner, or; was performed with a lack of 
proper skill, or; was the result of an error in judgment; or 
represented a similar instance of fault on the part of VA in 
furnishing that surgery, or; resulted in an event that was not 
reasonably foreseeable. 

The appellant contends that had the Veteran realized the 
complexity of the surgery, he would not have consented to it.  
However, the evidence shows that prior to the surgery, the 
procedure was described to the Veteran in detail.  Moreover, it 
was noted that the appellant had a good understanding of the 
planned procedure.  

Prior to the surgery, the Veteran consented to the use of blood 
products should they be needed during the procedure to improve 
his overall condition or to save his life.  In this regard, the 
Veteran was informed that the use of such products could result 
in infection, allergic reaction, heart failure, shock, or death.  
In addition, the Anesthesia Pre-operative Note shows that the 
anesthetic plan, alternatives, and risks and benefits had been 
explained to the Veteran and or his family.  The risks included a 
sore throat, dental injury, pneumonia, and death; however, the 
Veteran and/or his family agreed to the anesthesia plan.  

During her video conference, the appellant testified that the 
doctors had informed the Veteran that as a younger individual, he 
could be expected to do fine.  However, she acknowledged that on 
multiple occasions, the various physicians had told her and the 
Veteran the same thing, that the surgery involved risks, 
including a heart attack, stroke, and a number of other things.  
Moreover, in a November 2006 statement, she noted that the 
surgeon told the Veteran that he was having major surgery and 
that in addition to a stroke or heart attack, he could die on the 
operating table.  That the Veteran's esophagectomy could involve 
such complications is strong evidence of the severity of the 
procedure.  The fact that it did not have a positive outcome in 
the Veteran's case is truly unfortunate.  However, it is 
incongruous to conclude that the Veteran would not have consented 
to the surgery had he known of the possibility of respiratory 
complications, yet agreed to go ahead despite the possibility of 
a heart attack, stroke, or death.  

Despite the possibility of such complications, it does not 
automatically mean that such surgery was not reasonable course of 
treatment.  In this regard, there is no competent evidence of 
record to suggest that it was unreasonable or that VA otherwise 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider.  In this regard, the Board notes 
that the Veteran was free to change his mind with respect to the 
course of his treatment, including the planned surgery.  For 
example, during his August 2006 nursing assessment, it was noted 
that he should call if he decided not to have the surgery.  
Moreover, VA treatment records, such as those dated in late June 
2006, show that during his radiation treatments, the Veteran had 
complained of physical and mental exhaustion and nausea.  He was 
informed he could cease such therapy until he felt better, and 
approximately one week later, he elected to cease radiation.  
Such cessation suggests that the Veteran was in control of his 
treatment.  

The appellant testified that prior to the surgery, the Veteran 
had been dizzy, weak, and exhausted and that he had experienced 
difficulty controlling his service-connected hypertension.  She 
also testified that he had been in severe pain from his multiple 
service-connected musculoskeletal disabilities.  She maintained 
that the severity of his service-connected disabilities rendered 
him incapable of withstanding the rigors of the esophagectomy and 
its attendant complications.  In essence, she concluded that the 
performance of the surgery under such circumstances represented 
an error in judgment.  

The appellant's testimony notwithstanding, there is no competent 
evidence that any of the Veteran's service-connected disabilities 
contributed substantially or materially to cause his death.  With 
respect to the Veteran's blood pressure, a July 2006 Internal 
Medicine Consultation had specifically considered the potential 
problems with respect to the Veteran's blood pressure.  The VA 
consultant noted that the Veteran's blood pressure was low at 
80/61 seated and 90/61 standing.  Therefore, his medications were 
adjusted.  The consultant stated that it was most likely due to 
weight loss associated with his chemotherapy and radiation 
treatment.  However, the consultant noted that it was not 
orthostatic and that from an internal medicine standpoint, the 
Veteran was a low risk for an esophageal resection.  Indeed, the 
evidence shows that VA carefully considered the Veteran's health 
prior to surgery, and the appellant has presented no competent 
evidence that there was any error in judgment to proceed with the 
planned course of treatment, including the surgery.

In addition to the foregoing, the appellant testified that she 
was informed by a particular, well-respected, attending physician 
that he would perform the surgery.  However, on the day of the 
surgery, she saw him at the VAMC during the time the surgery was 
being performed.  Prior to his death, the Veteran had reportedly 
told her that the surgery had been performed by a resident.  When 
she later questioned the physician about this, he stated that he 
had been present for the major part of the surgery.  In a 
subsequent meeting, the VAMC Chief of Staff apologized.  He 
stated that such a scenario had been the result of a lack of 
communication.  Despite that acknowledgement, there is no 
competent evidence that the surgery had been performed with a 
lack of proper skill.  

Finally, the appellant reports that in the days following his 
surgery, the Veteran had been seated in a reclining chair.  On 
one occasion, when a member of the VA medical staff had attempted 
to help the Veteran out of the chair, the chair back had slammed 
forward, jarring the Veteran.  She contends that such an event 
could not have been good for the Veteran.  However, she has not 
provided any evidence that such incident had resulted in 
additional disability or contributed to the Veteran's death.

Nevertheless, in October 2009, the Veteran's file was reviewed by 
a VA physician not involved in the Veteran's care, to determine 
the adequacy of the medical treatment which had resulted in the 
death of the Veteran.  In reviewing the medical literature, he 
noted that an esophagectomy was not risk free and that post-
operative complications could include potentially fatal sepsis 
and respiratory failure.  Indeed, he found that the medical 
records documented meticulous care by the VAMC surgical staff, 
therapists, consultants, nurses, and other hospital staff.  
Moreover, he noted that the attending surgeon had been present 
during the procedure for all but the very minor initial aspect 
and the closure.  In this regard, he noted that there was no 
evidence in the medical record to suggest any error or lack of 
surgical skill with respect to the esophagectomy.  

In addition, the reviewing VA physician noted that cancer of the 
esophagus was a highly lethal malignancy and that the medical 
literature showed that survival rate had only improved modestly 
in recent years.  It was noted that a poor long-term outcome had 
prompted the incorporation of radiation and chemotherapy into the 
treatment plan.  He also noted that preoperative 
chemoradiotherapy increased the likelihood of a completed 
resection of the esophageal cancer but that the survival benefit 
had been difficult to demonstrate.  In this regard, he stated 
that an esophagectomy was technically a difficult operation and 
that the complication rate was high due to the anatomic 
challenges of the procedure.  Those complications included 
pneumonia, progressive respiratory failure, aspiration and 
respiratory arrest, pulmonary embolism, sepsis, ischemic bowel 
and multi-organ system failure, and cirrhosis.  Some of those, 
particularly respiratory failure and sepsis, were noted in the 
Veteran:  Thus, it cannot be said that the fatal esophagectomy 
and its complications were the result of an unforeseen event.  

Following his review of the Veteran's records, the reviewing VA 
physician concluded that there was no objective clinical evidence 
to suggest a break from the standard of care during the Veteran's 
pre-operative, operative, or post-operative period.  

The VA reviewer's findings essentially comport with those 
communicated to the appellant during an August 2007 meeting 
between her and the VAMC Chief of Staff.  Although the Chief of 
Staff acknowledged that there had been some errors in 
communication, he noted that a peer review of the medical and 
nursing care delivered showed that the standard of care had been 
met.  The appellant's contentions notwithstanding, she has not 
provided any competent evidence to the contrary.  In this regard, 
she testified that she had forwarded the Veteran's records to a 
physician for review.  However, she has not submitted the results 
of that review to support her claim.  Moreover, during her video 
conference, she acknowledged that no physicians had indicated 
that there had been any negligence on the part of VA and that no 
physician had made a connection between the Veteran's service-
connected hypertension and the lack of success with respect to 
the esophagectomy.  

In sum, the evidence of record does not show that the proximate 
cause of the Veteran's death was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care or medical or 
surgical treatment, or examination, or an event not reasonably 
foreseeable.  As such, the appellant does not meet the criteria 
for entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151.  Accordingly, the claim is also denied on 
that basis.

In arriving at the foregoing decisions, the Board has considered 
the doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the appellant's claim 
under her various theories of the case.  Therefore, the doctrine 
of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 
38 C.F.R. § 3.102. 


ORDER

Entitlement to dependency and indemnity compensation is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


